                 Case 2:19-cv-01979-JCC Document 21 Filed 08/12/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ALICIA ARCHER, an individual,                           CASE NO. C19-1979-JCC
10                             Plaintiff,                    MINUTE ORDER
11                v.

12   SONY INTERACTIVE ENTERTAINMENT, a
     foreign limited liability corporation, and
13   SUCKER PUNCH PRODUCTIONS, a foreign
     limited liability corporation,
14

15                             Defendants.

16
            The following Minute Order is made by direction of the Court, the Honorable John C.
17
     Coughenour, United States District Judge:
18
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 20).
19
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
20
     this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
21
     party. The Clerk is directed to CLOSE this case.
22
            //
23
            //
24
            //
25
            //
26




     MINUTE ORDER
     C19-1979-JCC
     PAGE - 1
            Case 2:19-cv-01979-JCC Document 21 Filed 08/12/20 Page 2 of 2




 1        DATED this 12th day of August 2020.

 2
                                                William M. McCool
 3                                              Clerk of Court
 4                                              s/Tomas Hernandez
 5                                              Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C19-1979-JCC
     PAGE - 2
